Citation Nr: 1743007	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-39 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.  The appellant, who is also a veteran, is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.

In the September 2010 Substantive Appeal, the appellant requested a hearing at the local VA office (Travel Board hearing).  Subsequently, in a March 2016 Report of Contact, the appellant withdrew the hearing request; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).


FINDING OF FACT

The appellant does not have any form and/or manifestation of spina bifida except spina bifida occulta.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1805, 5107 (West 2014); 38 C.F.R. § 3.102, 3.313, 3.814 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Benefits Under 38 U.S.C.A. § 1805 for a Child Born With Spina Bifida

Under the relevant laws and regulations, VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida, except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  

Entitlement to an allowance for a birth defect other than spina bifida is limited to those individuals whose natural mother was a Vietnam veteran.  See Jones, 16 Vet. App. at 219; 38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.  It is undisputed that the appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam.  Therefore, entitlement to an allowance for a birth defect other than spina bifida is precluded as a matter of law.

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that, for purposes of that chapter, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

The Board first finds that, based on the information contained in the appellant's birth certificate, she is the daughter of the Veteran and was born in August 1983.  The Board next finds that the appellant does not have any form and/or manifestation of spina bifida other than spina bifida occulta.  A March 2006 service treatment record included routine lumbar spine films that revealed spina bifida at the first sacral segment (S1).  In a July 2006 service treatment record, the appellant had subjective concerns of congenital spina bifida that was discovered a couple of months prior to the July 2006 treatment.  Significantly, in an August 2006 service treatment record, the treating physician specified that the appellant's prior X-ray revealed spina bifida occulta at the S1 level, as well as T12.  

The appellant underwent a VA examination in August 2007.  There, the appellant reported a history of congenital spina bifida, which was present for 24 years (since birth).  The VA examiner noted that a current MRI revealed "occult spinal bifida."  Upon physical examination, X-ray findings for the lumbar and thoracic spine were within normal limits.  Based solely on the subjective factors, such as the appellant's reported back pain, the VA examiner diagnosed the appellant with congenital spina bifida.

Post-service, the appellant's VA records reflect treatment for a spine disability.  As recently as March 2011, the appellant's Active Problem List included spina bifida occulta.  Here, even assuming, arguendo, that the appellant has congenital spina bifida, the record consistently indicates that the appellant's spina bifida (congenital) is of the occult type.  

To the extent that the appellant has been diagnosed with spina bifida, the Board finds that the evidence of record demonstrates that the spine disability has been medically identified as spina bifida occulta.  This disorder (spina bifida occulta) is specifically excluded by statute and regulation ("except spina bifida occulta").  In making this determination, the Board acknowledges the appellant's lay contentions that her back disability was caused by the Veteran's service.  

As a layperson, however, the appellant is not competent to provide a diagnosis of spina bifida, and she is not competent to state that any specific diagnosis of the back is a form or manifestation of spina bifida.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Evidence of record shows that the appellant has a spine disability.  Notwithstanding, the criteria for a monetary allowance under 38 U.S.C.A. § 1805 are not met.  
For the reasons discussed above, the weight of the evidence demonstrates that the appellant does not have any form and/or manifestation of spina bifida except spina bifida occulta, which is specifically excluded from compensation benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Because spina bifida (other than spina bifida occulta) has not been shown by competent evidence, the Board does not reach the additional question of whether the Veteran had active military service in the Republic of Vietnam.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


